The facts of this case are very similar to those in Dunkart v. Rinehart,ante, 224. The difference in the state of facts is not sufficiently material as to effect the application of the doctrine announced in that case; and our opinion is, the principle there enunciated governs this case, and there is therefore no error in the denial by his Honor of the motion of the plaintiff.
Let this be certified to the superior court of Haywood County where the cause is pending.
No error.                                       Affirmed.